Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Pub. No. 2010/0269040 in view of Cumbo US Pub. No. 2019/0152433.
Regarding claim 1, Lee teaches a method in an electronic device, the method comprising:
detecting, with a touch sensitive display [151], user input interacting with a first user actuation target [210] and a second user actuation target [318 or 311 or 317]; and 
[0093] The locking icon 210 may be displayed on a central portion of the screen, or a random position such as an edge portion of the screen.

[0101] The icons 311 to 318 may be a shortcut icon.  At least one of the menus frequently used by a user may be set as an icon, hereinafter, referred to as a menu icon.  Information icons and menu icons may be displayed on a screen.  The information icons are distinct from the menu icons.  Specifically, a menu is not associated with an information icon, but rather, the information icon may be associated with information such as a phonebook entry or a media file.

upon detecting the user input interacting with the first user actuation target and the second user actuation target, changing, with one or more processors operable with the touch sensitive display, an operating mode of the electronic device from a first mode of operation [LOCKED] to a second mode of operation [UNLOCKED OR CAMERA mode (for example)]. [see fig. 5A, 5B; par. 0131-0135]
[0104] As previously discussed, menu icons may be displayed after the locking icon 210 receives an input.  Additionally, the menu icons may remain in a locked state to prevent an inadvertent 

[0105] Hereinafter, description will be given of a method of releasing a locked state of a menu icon selected by a user.  For example, as illustrated in FIG. 5A, a user may select and drag the locking icon 210 to a desired position of a screen.  Thus, after selecting the locking icon 210, if the user drags the locking icon 210 toward a specific menu icon displayed on the screen 420, the controller 180 may release a locked state of the specific menu icon.  Additionally, the controller 180 may immediately execute the function associated with the unlocked menu icon (430).

[0126] Therefore, the user can drag the information icon 320 overlapped with the locking icon 210 or an information icon 320 with an altered state to one of the highlighted menu icons.  For example, if the user drags the information icon 320 to the Internet menu icon, the controller 180 may execute a web browser to access the webpage associated with the information icon 320.  Additionally, if the user drags the information icon 320 to a message menu icon (533), the controller 180 may display an execution screen for transmitting a message to allow an input of a phone number (544). 


Lee teaches, even a user selects a menu icon via a long touch, the menu icons may remain in a locked state to prevent an inadvertent execution.  Lee does not teach detecting, with a touch sensitive display, user input interacting with a first user actuation target and a second user actuation target within a predefined time.
Cumbo teaches another system includes a plurality of capacitive sensors spaced from one another for receiving a touch input from a user in form of a swipe.  Specifically, Cumbo teaches detecting, with a touch sensitive display, user input interacting with a first user target and a second user target within a predefined time [see fig. 3] and a controller unit controls the latch mechanism in response to the changes in capacitance matching the gesture sequence within the predetermined amount of time [see fig. 16].

[0010] Accordingly, it is an aspect of the present disclosure to provide a touch and gesture pad for providing access to a vehicle that overcomes the above-noted shortcomings. The touch and The controller unit is also configured to determine whether the plurality of changes in capacitance matches a gesture sequence within a predetermined amount of time. The controller unit is additionally configured to control the latch mechanism in response to communication with the plurality of vehicle systems and in response to the plurality of changes in capacitance matching the gesture sequence within the predetermined amount of time.

[0070] In accordance with another illustrative method, and with reference to FIG. 15, a method of operating a touch and gesture pad 230 to sense an input (e.g., touch or fingerprint) begins with the step of 300' maintaining a controller unit 32 in a stand-by state. Block 300' indicates the mechanical switch assembly 245 and the plurality of capacitive sensors 50, 52, 54, 56, 58, 60 (e.g. proximity sensors 49) are operational in their low power (i.e., lower quiescent current) condition. A low frequency scan of the status of the mechanical switch assembly 245 is performed. A decision block 302' determines whether a force input has been detected inputted to the mechanical switch assembly 245. If not, mechanical switch assembly 245 is maintained in its stand-by mode and the plurality of capacitive sensors 50, 52, 54, 56, 58, 60 (e.g., proximity sensors 49) are or remain deactivated (e.g., lower power, low quiescent current or off mode). If decision block 302' determines a force input has been detected and inputted to the mechanical switch assembly 245, the plurality of capacitive sensors 50, 52, 54, 56, 58, 60 (e.g., proximity sensors 49) are shifted into a wake-up state. Thereafter, a gesture sequence (i.e., a touch or swipe input), for example a non-linear sequence gesture inputted to the plurality of capacitive sensors 50, 52, 54, 56, 58, 60 shifted into its Run state by the controller unit 32, as shown, at block 304', and allows the subsequent gesture sequence to perform either of a desired (e.g., Lock or an Unlock, or a power release) function. A high frequency scan is performed in the Run state and the plurality of capacitive sensors 50, 52, 54, 56, 58, 60 are now operating e.g. functioning in a high power (i.e., high quiescent current) condition. Line 306' indicates that the sequence input into the plurality of capacitive sensors 50, 52, 54, 56, 58, 60 must be completed within a predetermined time period after the decision block 302' determines a force input has been detected and inputted to the mechanical switch assembly 245 to authenticate the gesture input. If the touch or gesture input is not authenticated after expiration of the time period, the plurality of capacitive sensors 50, 52, 54, 56, 58, 60 returns to its stand-by or off state. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee’s method with the steps of detecting, with a touch sensitive display, user input interacting with a first user target and a second user target 
Regarding claim 2, Lee teaches first user actuation target identifying the first mode of operation [see fig. 4 and 5B – Lock mode 210], the second user actuation target identifying the second mode of operation [Camera mode - 318].
Regarding claim 3, Lee teaches persistently presenting, with the touch sensitive display, both the first user actuation target and the second user actuation target when operating in the first mode of operation.
[0131] The mobile terminal in the locked state displays and indication of its locked state on the display 151 (S101). For example, the controller 180 may display a locking icon at one side of the screen, and may additionally display preset menu icons or information icons. The menu icons and information icons may be referred to as items, such as menu items or information items, or objects, such as menu objects or information objects. The menu icons or information icons may be displayed simultaneously with the locking icon or displayed only when the locking icon is touched, depending on environment setup options set in the mobile terminal. 

Regarding claim 4, Lee teaches also persistently presenting, with the touch sensitive display, both the first user actuation target and the second user actuation target when operating in the second mode of operation [par. 0141 - menu icons which are available for multitasking together with the currently-executed specific function may be displayed in an activated state; par. 0145 - For example, after displaying a locking icon or unlocking icon, an information icon or menu icon may be dragged to the locking icon so as to be locked. Alternatively, an information icon or menu icon in a locked state may be unlocked by being dragged to the unlocking icon. The information in the locked state may not be accessed until being unlocked. Here, the locking icon indicates an icon having a function of locking the information icon or menu icon, and the unlocking icon indicates an icon having a function of unlocking the information icon or menu icon].

[0145] For example, after displaying a locking icon or unlocking icon, an information icon or menu icon may be dragged to the locking icon so as to be locked. Alternatively, an information icon or menu icon in a locked state may be unlocked by being dragged to the unlocking icon. The information in the locked state may not be accessed until being unlocked. Here, the locking icon indicates an icon having a function of locking the information icon or menu icon, and the unlocking icon indicates an icon having a function of unlocking the information icon or menu icon. 

Regarding claim 10, Lee teaches performing a drag operation to disable locked state.  
Lee does not teach the user input comprising a Z-shaped gesture upon a surface of the touch sensitive display, the another user input comprising a reverse Z-shaped gesture upon the surface of the touch sensitive display.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the drag operation of Lee with a Z-shaped gesture because Applicant has not disclosed that a Z-shaped gesture provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Lee’s drag operation, and applicant’s invention, to perform equally well with either the drag operation by Lee or the claimed Z-shaped gesture because both operation would perform the same function of toggling the operation mode of the electronic.


Regarding claim 11, Lee teaches an electronic device [see fig. 1 and 2], comprising:
a touch sensitive display [see fig. 2A; par. 0045]; and
one or more processors [Controller 180 of fig. 1; par. 0070] operable with the touch sensitive display; 
the touch sensitive display presenting a first user actuation target and a second user actuation target [see Fig. 5] and detecting touch input at the first user actuation target and the second user actuation target within a predefined time; and 
the one or more processors switching, in response to the touch input, the electronic device from a first mode of operation to a second mode of operation [see discussion in claim 1].
Regarding claim 12, Lee teaches a communication device [110 of Fig. 1 – Local Area Communication Module, Broadcast Receiving module, Mobile Communication module], the first mode of operation comprising the communication device operating in accordance with a first data communication protocol [112 Mobile Communication for Webpage], the second mode of operation comprising the communication device operating in accordance with a second data communication protocol [see par. 0034, 0115 - when the locking icon 210 is dragged to the menu icon 501 (522), the controller 180 may display sub menus 331 to 334 (523). For example, the multimedia menu icon includes sub menus, such as digital multimedia broadcast (DMB) 331, Bluetooth 332; par. 0116 - A user may select a sub menu and the controller 180 may execute a function associated with the selected menu (525) upon selection of one of the sub menus (524) such as the DMB sub menu 331; par. 0126 - if the user drags the information icon 320 to the Internet menu icon, the controller 180 may execute a web browser to access the webpage associated with the information icon 320].
Regarding claim 13, Lee teaches first user actuation target and the second user actuation target each comprising user defined user actuation targets [see fig. 5].
Regarding claim 14, Lee in view of Cumbo teaches the touch sensitive display detecting another touch input at the first user actuation target and the second user actuation target within the predefined time, the one or more processors switching, in response to the another touch input, the electronic device from the second mode of operation to the first mode of operation [see par. 0145 of Lee].
Regarding claim 15, see discussion in claim 10.
Regarding claim 16, Lee inherently teaches  touch input interacting with the first user actuation target more times [210] than the second user actuation target [318 or 316], since to unlock the device, actuator 210 is always the first to be touched.
Regarding claim 17, Lee teaches touch sensitive display persistently presenting the first user actuation target and the second user actuation target within a status bar along with other user actuation targets [status bar 420 as show in fig. 5 (whether the device is lock or unlock); see further par. 0145].

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaske et al. US Pub. No. 2015/0123910 (“Jaske”) in view of Perkins et al. US Pub. No. 2018/0136833 (“Perkins”).
Regarding claim 18, Jung teaches a method in electronic device [see fig. 1 or 3], the method comprising:
16, 18 of fig. 1 or see 270 of fig. 3], each persistently presented on the touch sensitive surface [see fig. 1 and 3]; and
[0009] Each button 12, 14, 16, 18, 20, 22, 24 may be configured using, for example, mechanical or capacitive buttons such that the touching, depressing, electro-mechanical actuation, or a change of capacitance of the buttons 12, 14, 16, 18, 20, 22, 24, by the user, generates an input on the UI 10 which is received by the controller 26. One or more LEDs 30 may be arranged for corresponding with particular buttons 12, 14, 16, 18, 20, 22, 24, such that the illumination of an LED 30 may indicate enabled or disabled user selections on the UI 10. The UI 10 may further include additional control or input elements coupled with the controller 26, such as dials, switches, and/or displays, for enabling a user to generate an input. Additionally the UI 10 may include optional output elements, for example, lights, speakers, or vibration devices, to enable the controller 26 to provide responsive information from the UI 10 to the user. While an example button layout is illustrated, alternative button layouts are envisioned wherein the layout may have alternative button configuration, text, cycle or input selections, and/or corresponding LEDs 30. 

[0010] The controller 26 is operably coupled with the UI 10 such that controller 26 may be capable of detecting the user's touch on one or more buttons 12, 14, 16, 18, 20, 22, 24 and, in response to the detecting of the user's touch, the controller 26 may communicate information to the user (via LEDs 30, audible signal, vibration, etc.), or control performing a cycle of operation

in response to detecting the user gesture, altering a mode of operation of the electronic device from a first mode of operation to a second mode of operation [par. 0012- Locked to Unlocked, or vice versa].
[0012] The UI 10 operates to actuate between the locked and unlocked states based on user input on the UI 10. For example, the UI 10 and/or controller 26 may be configured to change the operating state when it senses a particular pattern of input from a locked or unlocked UI 10. One example of a particular pattern of input may include a "swipe" gesture defined by a user sequential touching of at least two adjacent inputs, or buttons 12, 14, 16, 18, 20, 22, 24. As shown, a user 32 may start by pressing a first button (for instance, the "Sani Rinse" button 16) in a button row 28, and swiping in a rightward motion 34 across additional buttons 18, 20. The UI 10 and/or controller may first detect the sequential touching of the at least two inputs. If the UI 10 and/or controller 26 determines the input is indicative of the swiping motion by the user 32, for example, by comparing the detected input with a known swiping motion input, the UI 10 and/or controller 26 may actuate, or flip, the operating state, for instance from locked to unlocked, or vice versa. 

Perkins teaches an electronic device includes a touchscreen configured to display information, receive touch inputs, and disabling a touchscreen of the device based on detection of gestures without requiring the touchscreen display device to be shut down.  Specifically, Perkins teaches the gesture may be a zip-zag drag motion [par. 0021] or the gesture may be comprises multiple repeated swipe gestures [par. 0022, 0033].  
Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user gesture passing over a first user actuation target and a second user actuation target of Jaske to be performed plurality of times as taught by Perkins.  The motivation for doing so would have been to prevent unintentional activating of the electronic device.
Regarding claim 19, Jaske in view of Perkins teaches detecting, with the touch sensitive surface, another user gesture passing another plurality of times over the first user actuation target and the second user actuation target; and in response to detecting the another user gesture, altering the mode of operation of the electronic device from the second mode of operation to the first mode of operation [par. 0012-0014; par. 0019-0020 - a unique multi-motion pattern (as described in the third embodiment) may be used to actuate the UI into both a locked and unlocked state].
Regarding claim 20, Jaske teaches the user gesture and the another user gesture are different [par. 0012-0014 - The input pattern may include not only predetermined patterns, but user-defined patterns that a user 32 configures during initial setup or later configurations].

Allowable Subject Matter
Claim(s) 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim(s) 5-8 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the subject matter of “detecting comprising detecting a plurality of instances of the user input interacting with the first user actuation target and the second user actuation target a plurality within the predefined time”.
When taken in context the claim(s) as a whole was/were not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2014/0137049 to Jung et al. teach a method and apparatus for unlocking a mobile terminal can immediately execute a specific application at a lock screen.  The method of unlocking a mobile terminal includes: outputting a lock screen including an icon area in which at least one icon representing an application is displayed and a pattern area that receives a pattern gesture input for unlocking; sensing a touch signal that moves a specific icon displayed in the icon area to the pattern area; determining whether a first pattern gesture for unlocking is input to the pattern area without release of the touch signal; determining, if a first pattern gesture is input, whether the input first pattern gesture corresponds with a preset unlock pattern gesture; and unlocking, if the input first pattern gesture corresponds with a preset unlock pattern gesture, the mobile terminal and executing an application corresponding to the specific icon.
US Pub. No. 2019/0026012 to Lee et al. teach an invention provides a user terminal and a control method of the same, in which a first object is easily changed into a second object by moving to an edge region on a screen.
US Pub. No. 2020/0026370 to Shin teaches a controller configured to switch the first mode to the second mode when a swipe is input from a right side to a left side in the first mode and switches the second mode to the first mode when the swipe is input from the left side to the right side in the second mode.







 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115